Fourth Court of Appeals
                                   San Antonio, Texas
                                         August 17, 2021

                                       No. 04-21-00287-CV

                          IN THE INTEREST OF L.I.C.S., A CHILD

                   From the 73rd Judicial District Court, Bexar County, Texas
                                Trial Court No. 2020PA01026
                          Honorable Susan D. Reed, Judge Presiding


                                          ORDER

        This is an appeal from a final order terminating parental rights signed by the trial court on
June 3, 2021. Appellant’s notice of appeal was due on or before June 23, 2021. However,
appellant did not file her notice of appeal until July 8, 2021. Even though appellant filed her
notice of appeal within the fifteen-day grace period allowed by Rule 26.3 of the Texas Rules of
Appellate Procedure, she did not file a motion for extension of time. On July 30, 2021, we
ordered appellant to offer a reasonable explanation for filing a late notice of appeal. See Verburgt
v. Dorner, 959 S.W.2d 615, 617 (Tex. 1997). “[A]ny plausible statement of circumstances
indicating that failure to file . . . was not deliberate or intentional, but was the result of
inadvertence, mistake, or mischance, [would] be accepted as a reasonable explanation.” Garcia
v. Kastner Farms, Inc., 774 S.W.2d 668, 670 (Tex. 1989); see also Dimotsis v. State Farm
Lloyds, 966 S.W.2d 657, 657 (Tex. App.—San Antonio 1998, no pet.). Any conduct short of
deliberate or intentional noncompliance qualifies as inadvertence, mistake, or mischance, even if
that conduct can also be characterized as professional negligence. Garcia, 774 S.W.2d at 670;
Dimotsis, 966 S.W.2d at 657.

        Appellant’s counsel timely responded to our order, stating appellant’s notice of appeal
was filed late because she was not aware the termination order was signed on June 3, 2021.
Counsel explained that the trial took place on April 29 and May 5, 2021, and that she contacted
the trial court clerk on several occasions to inquire about the signing of the termination order.
Additionally, after the trial court signed the termination order, counsel contends there was a
miscommunication about the date the termination order was actually signed. We conclude
appellant’s explanation for filing a late notice of appeal is reasonable. We, therefore, grant the
motion for extension of time to file the notice of appeal and ORDER this appeal retained on the
court’s docket. We further ORDER that appellant’s brief is due on or before September 7, 2021.
                                              _________________________________
                                              Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of August, 2021.



                                              ___________________________________
                                              Michael A. Cruz,
                                              Clerk of Court